DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to a method for detecting changes associated with an eye generated in response to impaired neurological function of claims 1-10 and 13 in the reply filed on 10/29/21 is acknowledged.
Claim(s) 14-21 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 1 is objected to because of the following informalities: “involuntarily” (line 4) appears that it should be “involuntary.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because claim 1 recites a conditional limitation (i.e., “when impaired neurological function is suspected in a subject, stimulating …”) (emphasis added), and has every other clause in claim 1 depend on that conditional limitation.  As a result, if the claimed condition is not met, then the method has no steps to it, resulting in a method with a claimed function (in this case the method having the function of “for detecting changes associated with an eye generated in response to impaired neurological function,” see preamble) and no steps to carry out that claimed function.  As such, claim 1 recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of claim 1.  Dependent claim(s) 2-10 and 13 fail to cure the deficiencies of independent claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6, the claim language “wherein the at least one parameter comprises changes in individual latency, differential latency, oscillations, and changes in tonic lid position” is ambiguous.  The claim language beings with “at least one parameter,” which includes just one parameter, but then goes on to list “individual latency, differential latency, oscillations, and changes in tonic lid position” (emphasis added), which is four parameters.  Therefore, it is unclear whether the claim requires just one parameter from the list or whether the claim requires all four parameters from the list.  The claim is examined under the former interpretation.
For claim 13, the claim language “wherein the at least one parameter comprises measuring in one or both eyes of the subject changes in individual latency, differential latency, oscillations, and changes in tonic lid position” is ambiguous.  The claim language beings with “at least one parameter,” which includes just one parameter, but then goes on to list “individual latency, differential latency, oscillations, and changes in tonic lid position” (emphasis added), which is four parameters.  Therefore, it is unclear whether the claim requires just one parameter from the list or whether the claim requires all four parameters from the list.  The claim is examined under the former interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0073874 to Tsai et al. (hereinafter “Tsai”).
For claim 1, Tsai discloses a method for detecting changes associated with an eye generated in response to impaired neurological function (para [0022]), the method comprising:
when impaired neurological function is suspected in a subject (para [0004]), stimulating at least one facial region of a subject using at least one stimulator so as to cause an involuntary blink response in the subject (para [0005], [0006], and/or [0007]);
measuring at least one parameter of the response from one or both eyes resulting from the stimulating step (para [0005], [0006], and/or [0007]); and
displaying information related to the at least one parameter (para [0005] and/or [0007]).
For claim 2, Tsai further discloses wherein the at least one parameter comprises individual latency of one or both eyes of the subject (“blink period,” para [0022]) (also see para [0037]).
For claim 3, Tsai further discloses wherein the at least one parameter comprises a differential latency between both eyes of the subject (para [0038]).
For claim 5, Tsai further discloses wherein the at least one parameter comprises measuring the tonic lid position of one or both eyes of the subject (para [0036]-[0037] and [0043]).
For claim 6, Tsai further discloses wherein the at least one parameter comprises changes in individual latency, differential latency, oscillations, and changes in tonic lid position (para [0025], [0035]-[0036], and/or [0038]-[0039]).
For claim 7, Tsai further discloses comparing the at least one parameter to the at least one parameter measured at baseline (para [0004] and/or [0006]); and displaying information related to at 
For claim 8, Tsai further discloses wherein the suspected impaired neurological function is the result of a traumatic event, a head impact, or a mild traumatic brain injury (para [0004]).
For claim 9, Tsai further discloses determining if the subject has a mild traumatic brain injury (para [0004] and [0006]).
For claim 10, Tsai further discloses wherein the at least one facial region comprises a region selected from the group consisting of the temple, the outer canthus, and the eye (see Fig. 1A) (also see para [0028]).
For claim 13, Tsai further discloses comparing the at least one parameter to at least one parameter measured at baseline (para [0004] and/or [0006]); displaying information related to a difference between the at least one parameter and the at least one parameter measured at baseline (para [0006] and [0032]); determining based on the at least one parameter whether the subject has suffered a mild traumatic brain injury (para [0004] and [0006]); and indicating whether the subject has suffered a mild traumatic brain injury (para [0004] and [0006]); wherein the at least one parameter comprises measuring in one or both eyes of the subject changes in individual latency, differential latency, oscillations, and changes in tonic lid position (para [0025], [0035]-[0036], and/or [0038]-[0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of U.S. Patent Application Publication No. 2016/0317056 to Moon et al. (hereinafter “Moon”).
For claim 4, Tsai further discloses wherein the at least one parameter comprises oscillations of one or both eyes of the subject (“when the eyelid, in an open state, begins to close … and the eye of the subject returns to the open state,” para [0035]).
Tsai does not expressly disclose counting oscillations/eyeblinks.
However, Moon teaches counting oscillations/eyeblinks (para [0337]).
It would have been obvious to a skilled artisan to modify Tsai wherein the at least one parameter comprises counting oscillations/eyeblinks, in view of the teachings of Moon, for the obvious advantage of taking into account a condition of the user such as fatigue when performing the diagnosis of Tsai.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (572) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791